Stearne, J.,
An examination of this record discloses that while two of the remaindermen have joined in the petition of the life tenant for a review of the adjudication of the trustee’s account, yet, there are other named remaindermen who have neither joined nor been cited. It has been the uniform practice of this court, in petitions for review, to require all parties in interest to be joined in the proceeding, whether such application is adverse or beneficial to them: Audenried’s Estate, 14 Dist. R. 134; Robinson’s Estate, 33 D. & C. 207; Hall’s Estate, 36 D. & C. 582.
Leave is granted petitioner to have all omitted parties join in the prayer of the within petition, or, in lieu thereof, permission is granted to file an amended petition bringing in all parties in interest who have not already joined or been cited, with prayer for a citation, and with leave to respondent to file an answer thereto.